Citation Nr: 0617945	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-15 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD) (previously diagnosed as 
neurocirculatory asthenia).

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied entitlement to service connection for a heart 
disorder, to include as secondary to service-connected 
neurocirculatory asthenia, and continued a noncompensable 
disability rating for the service-connected neurocirculatory 
asthenia.

During the pendency of this appeal, by rating action of the 
RO dated in March 2004, the RO determined that the veteran's 
service-connected neurocirculatory asthenia was more 
accurately characterized as PTSD and an increased disability 
rating of 30 percent was awarded.

In April 2005, the veteran testified at a personal hearing at 
the RO over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d) (2005). 

As indicated above, the veteran is currently service-
connected for PTSD, which was previously characterized as 
neurocirculatory asthenia.  A VA examination report dated in 
March 2002 shows that the veteran has been currently 
diagnosed with coronary artery disease.  The examiner 
recognized that the veteran had symptoms associated with 
neurocirculatory asthenia during service and opined that such 
symptoms were not etiologically related to the currently 
diagnosed coronary artery disease.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Although the examiner in March 2002 set forth that the 
inservice neurocirculatory asthenia had not caused the 
currently diagnosed coronary artery disease, he did not offer 
an opinion as to whether the symptoms associated with the 
veteran's current PTSD (formerly neurocirculatory asthenia) 
aggravated his coronary artery disease.  As such, on remand 
an opinion should be obtained as to whether it is at least as 
likely as not that the veteran's currently diagnosed coronary 
artery disease is aggravated by his PTSD.

Finally, during his April 2005 personal hearing the veteran 
testified that the manifestations of his service-connected 
PTSD had worsened since his last VA examination in October 
2003.  The veteran should be afforded another VA PTSD 
examination to determine the extent and severity of his 
service-connected disability.  The fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a cardiovascular 
examination.  The claims folder and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
be annotated that the claims file was in 
fact reviewed in conjunction with the 
examination.  All tests that are deemed 
necessary by the examiner should be 
conducted.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any currently diagnosed 
coronary artery disease was aggravated 
(i.e., permanently worsened) by his 
service-connected PTSD.  A complete 
rationale for any opinion expressed 
should be provided.  It is requested that 
the examiner discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence.

2.  Make arrangements for the veteran to 
be afforded a VA psychiatric examination 
to assess nature and severity of his 
service-connected PTSD.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner prior to completion of 
the examination report, and the 
examination report must reflect that the 
claims folder was reviewed.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to the 
veteran's service-connected disability. 

The report of examination should contain 
a detailed account of all manifestations 
of the disability found to be present. 
The examiner must also comment on the 
extent to which the veteran's disability 
affects occupational and social 
functioning and the veteran's ability to 
obtain and maintain substantially gainful 
employment.  The report of examination 
must include the complete rationale for 
all opinions expressed.

3.  The AMC/RO should review the claims 
folder and ensure that the foregoing 
development actions have been conducted and 
completed in full.  Specific attention is 
directed to the requested examination 
reports.  The AMC/RO should ensure that the 
medical reports are complete and in full 
compliance with the above directives.  If the 
reports are deficient in any manner or fail 
to provide the specific opinion requested, 
they must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2005); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AMC/RO should 
readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to any claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



